Title: To George Washington from David Olyphant, 9 June 1790
From: Olyphant (Oliphant), David (1720-1805)
To: Washington, George



Sir
[c.9 June 1790]

Being now a Citizen of Newport in the State of Rhode Island, & connected by marriage with a family there, who have suffer’d as well as myself for being firm friends to the late Revolution; I beg leave to Address your Excellency, & offer myself a Candidate for the Office of Collector in the Revenue of that State.
If you, Sir, think this application worthy your Attention, permit me to refer to Mr Izard, Major Butler, Doctr Tucker, & the other Delegates to Congress from the State of So. Carolina, for the propriety of this intrusion; & I flatter myself that a change in times will plead my apology for troubling on th⟨e⟩ occasion. I have the honor to be, with the warmest Attachment for your health & felicity—Your Excellency’s Most Obedient & very humble Servant

David Olyphant.

